3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-3   Page 1 of 18




                    Exhibit C
       3:19-cv-03304-MBS        Date Filed 08/10/21      Entry Number 94-3       Page 2 of 18




                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL 98
 PENSION FUND, on behalf of itself and all
 others similarly situated,

                        Plaintiff,                    Case No. 3:19-cv-3304
 vs.

 DELOITTE & TOUCHE LLP and DELOITTE
 LLP,

                        Defendants.


 INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL 98
         PENSION FUND’S RESPONSES AND OBJECTIONS TO
        DEFENDANTS’ NOTICE OF DEPOSITION OF PLAINTIFF

        Lead Plaintiff International Brotherhood of Electrical Workers Local 98 Pension Fund (“Lead

Plaintiff” or “IBEW Local 98 Pension Fund”), by and through counsel, object and otherwise respond

to Defendants’ Notice of Deposition of International Brotherhood of Electrical Workers Local 98

Pension Fund (the “Notice”), dated May 20, 2021, as follows.

        Lead Plaintiff’s responses to the Notice are made to the best of its present knowledge,

information, and belief, and subject to the general and specific objections below.

        Additional investigation may reveal additional facts or information that could lead to

additions to, changes in, or variations from these responses, which are subject to any subsequent

clarification between the parties as to scope and extent. Lead Plaintiff reserves the right to amend,

revise, correct, supplement, or clarify any of the responses below in accordance with facts or

information gathered at any time subsequent to the date of these responses.

                                 DESIGNATION OF DEPONENT

        Lead Plaintiff designates Tara Chupka, In-House Counsel, to testify on its behalf under the

                                                  1
     3:19-cv-03304-MBS            Date Filed 08/10/21       Entry Number 94-3         Page 3 of 18




Notice.

                                      GENERAL OBJECTIONS

          Lead Plaintiff generally objects to the Notice, Definitions, and Topics on the following

grounds, which shall have the same force and effect as if set forth in full in each of the specific

responses and objections enumerated below.

          1.     Lead Plaintiff objects to the Notice, including any definitions and instructions, to the

extent it seeks to impose obligations beyond those imposed by the Federal or Local Rules, and any

other applicable rules, laws, statutes, or orders. Subject to its objections, Lead Plaintiff will, for

purposes of these Responses and Objections, construe the Notice consistently with those rules, other

applicable laws, and orders of this Court.

          2.     Lead Plaintiff objects to the Notice to the extent it seeks information protected from

discovery by the attorney-client privilege, the attorney work product doctrine, joint defense privilege,

common interest privilege, or any other applicable privilege or protection.

          3.     Lead Plaintiff reserves its right to substitute or supplement the designee set forth

above for any reason, including but not limited to disputes as to the scope of the topics, or

unanticipated questions asked of the designee.

          4.     Lead Plaintiff objects to the definition of the term “Complaint” to the extent it includes

“any successor complaint”; to the term “Indictment” to the extent it includes “any subsequent

superseding indictment”; and to the term “Labor Complaint” to the extent it includes “any successor

complaint” as these terms are vague and ambiguous.

          5.     Lead Plaintiff objects to the definition of the term “Period” to the extent it extends

from “January 1, 2015 and continuing up until the date of your deposition” because it seeks testimony

that is not relevant to any claim or defense in this action and is therefore overbroad, unduly

burdensome, not proportional to the needs of the case, and the burden or expense of the requested
                                                     2
     3:19-cv-03304-MBS          Date Filed 08/10/21       Entry Number 94-3         Page 4 of 18




discovery likely outweighs its benefit. Unless otherwise specified, Lead Plaintiff will provide

testimony concerning the period from February 26, 2016 to December 20, 2017, inclusive (the “Class

Period Period”), as set forth in the Complaint.

                            OBJECTIONS TO NOTICED TOPICS

         1. The claims asserted and allegations in the Complaint.

       Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic on the basis that it seeks

information that is protected from discovery by Federal Rule of Civil Procedure 26(b)(4), the

consulting expert privilege, the testifying expert privilege, or any other applicable privilege. Subject

to those objections and the general objections above, IBEW Local 98 Pension Fund will provide non-

privileged testimony as to reasonably available information in response to this topic.

         2. The arguments asserted in the Motion for Class Certification.

       Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic on the basis that it seeks

information that is protected from discovery by Federal Rule of Civil Procedure 26(b)(4), the

consulting expert privilege, the testifying expert privilege, or any other applicable privilege. Subject

to those objections and the general objections above, IBEW Local 98 Pension Fund will provide non-

privileged testimony as to reasonably available information in response to this topic.

         3. Your knowledge of the Class Action.

       Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic on the basis that it seeks
                                                   3
     3:19-cv-03304-MBS          Date Filed 08/10/21       Entry Number 94-3        Page 5 of 18




information that is protected from discovery by Federal Rule of Civil Procedure 26(b)(4), the

consulting expert privilege, the testifying expert privilege, or any other applicable privilege. Subject

to those objections and the general objections above, IBEW Local 98 Pension Fund will provide non-

privileged testimony as to reasonably available information in response to this topic.

         4. Your role and participation in the Class Action.

        Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Subject to that objection and the general objections above, IBEW

Local 98 Pension Fund will provide non-privileged testimony as to reasonably available information

in response to this topic.

         5. Your reasons for participating in the Class Action.

        Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Subject to that objection and the general objections above, IBEW

Local 98 Pension Fund will provide non-privileged testimony as to reasonably available information

in response to this topic.

         6. Your investment strategy, investment policies, and investment objectives during the

             Period.

        Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Subject to those objections and the general objections above, Lead Plaintiff will provide non-

privileged testimony as to reasonably available information in IBEW Local 98 Pension Fund’s

possession, custody or control in response to this topic with respect to any investment strategy,
                                                   4
     3:19-cv-03304-MBS          Date Filed 08/10/21       Entry Number 94-3         Page 6 of 18




investment policies, and investment objectives governing Lead Plaintiff’s transactions in SCANA or

SCE&G that were in effect during the Class Period and PLSRA 90-day look-back period.

         7. Your knowledge of SCANA or SCE&G and their securities.

       Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Plaintiff further objects to this topic because it seeks testimony that

is not relevant to any claim or defense in this action due to the Period proposed by Defendants and

because “[knowledge of SCANA or SCE&G” extends to matters wholly unrelated to the allegations

in the complaint or Plaintiff’s transactions in SCANA or SCE&G securities and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Plaintiff further objects that this topic is

duplicative of Topic 1. Subject to those objections and subject to the general objections above,

Plaintiff will provide non-privileged testimony, if any, as to reasonably available information in

response to this topic with respect to (i) Lead Plaintiff’s transactions in SCANA or SCE&G during

the Class Period and PLSRA 90-day look-back period and (ii) the claims asserted and allegations in

the Complaint.

         8. Your knowledge of Defendants.

       Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic because it seeks

testimony that is not relevant to any claim or defense in this action and is therefore overbroad, unduly

burdensome, not proportional to the needs of the case, and the burden or expense of the requested

discovery likely outweighs its benefit. Lead Plaintiff further objects that this topic is duplicative of

topic 1. Subject to those objections and the general objections above, Lead Plaintiff will provide non-
                                                   5
     3:19-cv-03304-MBS           Date Filed 08/10/21       Entry Number 94-3         Page 7 of 18




privileged testimony as to reasonably available information, if any, in response to this topic with

respect to the claims asserted and allegations in the Complaint.

         9. SCANA’s or SCE&G’s public disclosures during the Period and your knowledge and

             use of such disclosures.

       Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic because it seeks

testimony that is not relevant to any claim or defense in this action due to the Period proposed by

Defendants and is therefore overbroad, unduly burdensome, not proportional to the needs of the case,

and the burden or expense of the requested discovery likely outweighs its benefit. Lead Plaintiff

further objects that this topic is duplicative of Topic 7. Subject to and those objections and the general

objections above, Lead Plaintiff will provide non-privileged testimony, if any, as to reasonably

available information in response to this topic with respect to the claims asserted and allegations in

the Complaint.

         10. Your trading of SCANA or SCE&G securities during the Period, including but not

             limited to, your decisions to purchase, hold, sell, or exchange SCANA or SCE&G

             securities during the Period, and the reasons for doing so.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Subject to that objection and the general

objections above, Lead Plaintiff will provide non-privileged testimony as to reasonably available

information in IBEW Local 98 Pension Fund’s possession, custody or control, if any, as it pertains

to Lead Plaintiff’s transactions in SCANA or SCE&G during the Class Period and PLSRA 90-day
                                                    6
     3:19-cv-03304-MBS           Date Filed 08/10/21       Entry Number 94-3         Page 8 of 18




look-back period.

         11. Your monitoring, research, analysis, or evaluation of SCANA and SCE&G, SCANA or

             SCE&G securities, or your positions in SCANA or SCE&G securities throughout the

             Period.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Lead Plaintiff further objects to this topic to

the extent that it seeks testimony that is protected from disclosure by the attorney-client privilege,

the attorney work product doctrine or other applicable privilege or immunity. Subject to those

objections and the general objections above, Lead Plaintiff will provide non-privileged testimony as

to reasonably available information in IBEW Local 98 Pension Fund’s possession, custody or control,

if any, regarding Lead Plaintiff’s monitoring, research, analysis, or evaluation of its transactions in

SCANA or SCE&G during the Class Period and PLSRA 90-day look-back period.

         12. Any information you received or considered in connection with your decisions to

             purchase, hold, sell, or exchange SCANA or SCE&G securities during the Period,

             including, without limitation, any reports, analyses, or data that you considered.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Subject to that objection and the general

objections above, Lead Plaintiff will provide non-privileged testimony as to reasonably available

information in its possession, custody or control, if any, as it pertains to Lead Plaintiff’s transactions

in SCANA or SCE&G during the Class Period and PLSRA 90-day look-back period.
                                                    7
     3:19-cv-03304-MBS            Date Filed 08/10/21      Entry Number 94-3        Page 9 of 18




           13. Your process for evaluating or deciding whether and when to execute transactions in

               SCANA or SCE&G securities.

          Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Subject to that objection and the general

objections above, Lead Plaintiff will provide non-privileged testimony as to reasonably available

information in its possession, custody or control, if any, in response to this topic with respect to Lead

Plaintiff’s transactions in SCANA or SCE&G during the Class Period and PLSRA 90-day look-back

period.

           14. Any short sales or other hedging transactions with respect to SCANA or SCE&G

               securities during the Period.

          Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Subject to that objection and the general

objections above, Lead Plaintiff will provide non-privileged testimony as to reasonably available

information in its possession, custody or control, if any, in response to this topic with respect to Lead

Plaintiff’s short sales or other hedging with respect to SCANA or SCE&G during the Class Period

and PLSRA 90-day look-back period.

           15. Your decisions to purchase, hold, sell, or exchange any of the securities of any other

               electric or natural gas utility company during the Period.

          Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional
                                                    8
     3:19-cv-03304-MBS           Date Filed 08/10/21       Entry Number 94-3        Page 10 of 18




to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff further objects that this topic is vague and ambiguous. Lead Plaintiff will not

provide testimony in response to this topic prior to a meet and confer to discuss the topic and Lead

Plaintiff’s objection.

           16. Your knowledge of the potential or actual risks involved in electric or natural gas utility

               companies and, specifically, nuclear power companies.

          Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff will not provide testimony in response to this topic prior to a meet and confer

to discuss the topic and Lead Plaintiff’s objection.

           17. Your communications and agreements with any broker-dealer, prime broker, custodial

               bank, or any other security intermediary who provided services to you in connection

               with the acquisition of SCANA or SCE&G securities during the Period.

          Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Subject to that objection and the general objections above, Lead Plaintiff will provide non-

privileged testimony as to reasonably available information in its possession, custody or control, if

any, in response to this topic with respect to communications and agreements related to Lead

Plaintiff’s transactions in SCANA or SCE&G during the Class Period and PLSRA 90-day look-back

period.

           18. Your communications with any director, officer, employee, agent, or representative of

               SCANA, SCE&G, or Defendants regarding SCANA, SCE&G, or their securities during
                                                     9
    3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3        Page 11 of 18




            the Period.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and because

“knowledge of SCANA or SCE&G” extends to matters wholly unrelated to the allegations in the

complaint or Lead Plaintiff’s transactions in SCANA or SCE&G securities and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Subject to that objection and the general

objections above, Plaintiff will provide non-privileged testimony as to reasonably available

information in response to this topic with respect to any communications with any director, officer,

employee, agent, or representative of SCANA, SCE&G, or Defendants regarding SCANA, SCE&G,

or their securities during the Class Period or the PLSRA 90-day look-back period.

        19. Your communication with any analyst, investment advisor, or similar professional

            concerning SCANA, SCE&G, or their securities, including all agreements between you

            and your investment advisor during the Period.

       Response: Plaintiff objects to this topic because it seeks testimony that is not relevant to any

claim or defense in this action due to the Period proposed by Defendants and that it seeks information

regarding agreements beyond those related to Lead Plaintiff’s investments in SCANA, SCE&G, or

their securities, and is therefore overbroad, unduly burdensome, not proportional to the needs of the

case, and the burden or expense of the requested discovery likely outweighs its benefit. Subject to

that objection and the general objections above, Lead Plaintiff will provide non-privileged testimony

as to reasonably available information regarding IBEW Local 98 Pension Fund’s communications

with any analyst, investment advisor, or similar professional concerning SCANA, SCE&G, or their

securities, including all agreements between IBEW Local 98 Pension Fund and LSV Asset

Management relevant to Lead Plaintiff’s investments in SCANA or SCE&G during the Class Period
                                                 10
     3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3         Page 12 of 18




and PLSRA 90-day look-back period.

         20. Your process of and considerations in selecting any investment advisor or similar

             professional who provided services to you with respect to any purchase, sale, or

             exchange of SCANA or SCE&G securities during the Period.

        Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Subject to that objection and the general objections above, IBEW

Local 98 Pension Fund will provide non-privileged testimony as to reasonably available information

in response to this topic.

         21. Compensation paid by you to your investment advisor who provided services to you with

             respect to any purchase, sale, or exchange of SCANA or SCE&G securities.

        Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action due to the Period proposed by Defendants and is therefore

overbroad, unduly burdensome, not proportional to the needs of the case, and the burden or expense

of the requested discovery likely outweighs its benefit. Subject to that objection and the general

objections above, IBEW Local 98 Pension Fund will provide non-privileged testimony as to

reasonably available information in response to this topic.

         22. Your actual or claimed damages in this Class Action.

        Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic as premature, given that

discovery is ongoing and expert reports on damages are not due until April 29, 2022 (ECF No. 69 ¶

8). Lead Plaintiff further objects to this topic on the basis that it seeks information that is protected

from discovery by Federal Rule of Civil Procedure 26(b)(4), the consulting expert privilege, the
                                                   11
     3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3         Page 13 of 18




testifying expert privilege, or any other applicable privilege. Lead Plaintiff will not provide testimony

in response to this topic prior to a meet and confer to discuss the topic and Lead Plaintiff’s objection.

          23. Your process and rationale for selecting and retaining your counsel in this Class Action.

         Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Subject to the general objections above, IBEW Local 98 Pension

Fund will provide non-privileged testimony as to reasonably available information in response to this

topic.

          24. Prior representations of you by your counsel in this Class Action.

         Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff objects to this topic because it seeks testimony that

is not relevant to any claim or defense in this action and is therefore overbroad, unduly burdensome,

not proportional to the needs of the case, and the burden or expense of the requested discovery likely

outweighs its benefit. Lead Plaintiff further objects that this topic is vague and ambiguous. Subject

to those objections and the general objections above, Lead Plaintiff will provide non-privileged

testimony as to reasonably available information in response to this topic with respect to the fact of

any action in which Lead Plaintiff has sought to serve as a representative party on behalf of a

securities class during the 3-year period preceding January 16, 2020, in accordance with its

obligations under 15 U.S.C. § 78u-4(a)(2)(A)(v).

          25. Your decision to seek to become a class representative in this Class Action, including

             any compensation that you have received or have been promised in return for serving

             as a class representative.

         Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is
                                                   12
     3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3         Page 14 of 18




protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Subject to that objection and the general objections above, IBEW

Local 98 Pension Fund will provide non-privileged testimony as to reasonably available information

in response to this topic.

         26. Your participation or attempted participation as a lead plaintiff or a class representative

             in any action in the last ten years.

        Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff objects to this topic because it seeks testimony that

is not relevant to any claim or defense in this action and is therefore overbroad, unduly burdensome,

not proportional to the needs of the case, and the burden or expense of the requested discovery likely

outweighs its benefit. Lead Plaintiff further objects that this topic is vague and ambiguous. Subject

to those objections and the general objections above, Lead Plaintiff will provide non-privileged

testimony as to reasonably available information in response to this topic regarding any action in

which Lead Plaintiff has sought to serve as a representative party on behalf of a securities class during

the 3-year period preceding January 16, 2020, in accordance with its obligations under 15 U.S.C. §

78u-4(a)(2)(A)(v).

         27. The circumstances and facts surrounding your decision to file a consolidated complaint

             in this litigation, including the selection of each Defendant.

        Response: Lead Plaintiff objects to this topic to the extent that it seeks testimony that is

protected from disclosure by the attorney-client privilege, the attorney work product doctrine or other

applicable privilege or immunity. Lead Plaintiff further objects to this topic as vague and ambiguous.

Subject to those objections and the general objections above, IBEW Local 98 Pension Fund will

provide non-privileged testimony as to reasonably available information in response to this topic.
                                                    13
    3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3        Page 15 of 18




         28. The identity, training, education, experience, and expertise of all of your personnel

            responsible for making investment decisions or for communicating with your investment

            advisor during the Period.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Subject to that objection and the general objections above, Lead Plaintiff will provide non-

privileged testimony as to reasonably available information in response to this topic with respect to

any personnel who communicated with LSV Asset Management concerning transactions in SCANA

or SCE&G during the Class Period and PLSRA 90-day look-back period.

         29. Your organizational structure.

       Response: Subject to the general objections above, Lead Plaintiff will provide non-privileged

testimony, reasonably available information in response to this topic.

         30. The allegations in the Indictment.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff further objects to this topic as vague and ambiguous. Lead Plaintiff further

objects to this topic to the extent that it seeks testimony that is protected from disclosure by the

attorney-client privilege, the attorney work product doctrine or other applicable privilege or

immunity. Lead Plaintiff will not provide testimony in response to this topic prior to a meet and

confer to discuss the topic and Lead Plaintiff’s objection.

         31. Your knowledge of the Criminal Action.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant
                                                  14
    3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3        Page 16 of 18




to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff further objects to this topic as vague and ambiguous. Lead Plaintiff further

objects to this topic to the extent that it seeks testimony that is protected from disclosure by the

attorney-client privilege, the attorney work product doctrine or other applicable privilege or

immunity. Lead Plaintiff will not provide testimony in response to this topic prior to a meet and

confer to discuss the topic and Lead Plaintiff’s objection.

         32. The claim asserted and allegations in the Labor Complaint.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff further objects to this topic as vague and ambiguous. Lead Plaintiff further

objects to this topic to the extent that it seeks testimony that is protected from disclosure by the

attorney-client privilege, the attorney work product doctrine or other applicable privilege or

immunity. Lead Plaintiff will not provide testimony in response to this topic prior to a meet and

confer to discuss the topic and Lead Plaintiff’s objection.

         33. Your knowledge of the Labor Action.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff further objects to this topic as vague and ambiguous. Lead Plaintiff further

objects to this topic to the extent that it seeks testimony that is protected from disclosure by the

attorney-client privilege, the attorney work product doctrine or other applicable privilege or

immunity. Lead Plaintiff will not provide testimony in response to this topic prior to a meet and
                                                  15
     3:19-cv-03304-MBS          Date Filed 08/10/21      Entry Number 94-3         Page 17 of 18




confer to discuss the topic and Lead Plaintiff’s objection.

         34. Your knowledge of any other action, proceeding, litigation, investigation, or inquiry in

             which any director, officer, manager, business manager, or person holding similar

             managerial positions with Plaintiff who was a defendant, target, person of interest, or

             respondent, or charged with or accused of any crime, illegal conduct, or unlawful

             conduct.

       Response: Lead Plaintiff objects to this topic because it seeks testimony that is not relevant

to any claim or defense in this action and is therefore overbroad, unduly burdensome, not proportional

to the needs of the case, and the burden or expense of the requested discovery likely outweighs its

benefit. Lead Plaintiff further objects to this topic because “target, person of interest, or respondent,

or charged with or accused of any crime, illegal conduct, or unlawful conduct” is vague, ambiguous,

and requiring Lead Plaintiff to make improper subjective or speculative decisions as to whether

information is responsive. Lead Plaintiff further objects to this topic to the extent that it seeks

testimony that is protected from disclosure by the attorney-client privilege, the attorney work product

doctrine or other applicable privilege or immunity. Lead Plaintiff will not provide testimony in

response to this topic prior to a meet and confer to discuss the topic and Lead Plaintiff’s objection.



 Dated: May 28, 2021                           /s/ Laura H. Posner

                                               COHEN MILSTEIN SELLERS & TOLL
                                               PLLC
                                               Laura H. Posner
                                               Ji Eun Kim (Jessica)
                                               88 Pine Street,14th Floor New
                                               York, New York 10005
                                               Tel.: (212) 220-2925
                                               Fax: (212) 838-7745
                                               lposner@cohenmilstein.com
                                               jekim@cohenmilstein.com

                                                   16
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-3       Page 18 of 18




                                Steven J. Toll
                                Jan Messerschmidt
                                1100 New York Avenue, N.W., Fifth Floor
                                Washington, D.C. 20005
                                Tel.: (202) 408-4600
                                Fax: (202) 408-4699
                                stoll@cohenmilstein.com
                                jmesserschmidt@cohenmilstein.com

                                TINKLER LAW FIRM LLC
                                William Tinkler (D.S.C. Bar Number 11794)
                                154 King Street, Third Floor
                                Charleston, SC 29401
                                Tel.: (843) 853-5203
                                Fax: (843) 261-5647
                                williamtinkler@tinklerlaw.com

                                Attorneys for Lead Plaintiff and the Class




                                    17
